      Case 3:21-cv-00122-H-AHG Document 15 Filed 05/28/21 PageID.85 Page 1 of 2



1
2
3
4
5
6
7
                            UNITED STATES DISTRICT COURT
8
                         SOUTHERN DISTRICT OF CALIFORNIA
9
10
     CSTECHUS, INC., a California                        Case No.: 21-cv-00122-H-AHG
11
     corporation,
12                                      Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                         MOTION FOR LEAVE TO
13   v.                                                  CONDUCT LIMITED DISCOVERY
14   NORTHERNZONE, LLC,                                  ON DAMAGES
15                                   Defendant.          [Doc. No. 11.]
16
17         On January 21, 2021, Plaintiff CSTECHUS filed a complaint for patent infringement
18   against Defendant NorthernZone LLC, alleging infringement of U.S. Patent No. 9,585,365.
19   Doc. No. 1, Compl.) In the complaint, Plaintiff alleges that Defendant is infringing the
20   ’365 patent by manufacturing, using, offering for sale, and selling a dog collar advertised
21   on Amazon as the “E-KOMG Dog Recovery Collar for Surgery, Dogs and Cats Soft
22   Recovery Collar Protective Collar for Wound Healing” (the accused product). (Id. ¶¶ 8-9,
23   16, Ex. B.) On March 26, 2021, the Clerk entered default as to Defendant. (Doc. No. 9.)
24         On May 26, 2021, Plaintiff filed a motion for leave to conduct discovery on the issue
25   of damages. (Doc. No. 11.) Specifically, Plaintiff requests limited discovery on the online
26   sales on Amazon and other internet websites used by Defendant, as well as any institutions
27   with which Defendant holds financial accounts, in order to ascertain Defendant’s revenue
28   from its sales of the accused product. (Id. at 3-4.) Plaintiff argues that it needs this

                                                     1
                                                                                21-cv-00122-H-AHG
      Case 3:21-cv-00122-H-AHG Document 15 Filed 05/28/21 PageID.86 Page 2 of 2



1    discovery to reveal the full extent of damages it can recovery from Defendant. (Id. at 4.)
2    In addition, Plaintiff requests a 90-day extension of time (until August 24, 2021) to file a
3    motion for default judgment against Defendant. (Id. at 4-5.)
4          Federal Rule of Civil Procedure 26 governs the scope and timing of discovery. A
5    party “may not seek discovery from any source before the parties have conferred as
6    required by Rule 26(f) . . . [unless] authorized by these rules, by stipulation, or by court
7    order.” Fed. R. Civ. P. 26(d)(1). Federal Rule of Civil Procedure 55(b)(2) provides that
8    “[t]he court may conduct hearings or make referrals . . . when, to enter or effectuate
9    [default] judgment, it needs to: . . . determine the amount of damages.” Fed. R. Civ. P.
10   55(b)(2). “[P]ursuant to the authority vested in Rule 26(d)(1) and Rule 55(b)(2), courts
11   have allowed discovery on the issue of damages after the entry of default.” Oakley, Inc. v.
12   Moda Collection, LLC, No. SACV16160JLSJCGX, 2016 WL 7495835, at *7 (C.D. Cal.
13   June 9, 2016); see also Nutrition Distribution LLC v. Musclegen Rsch. Inc., No. 16-CV-
14   3113-JLS (JMA), 2017 WL 4391711, at *2 (S.D. Cal. Oct. 3, 2017) (“Other courts have
15   allowed discovery on the issue of damages after the entry of default.”); Tech. LED Intell.
16   Prop., LLC v. Revogi, LLC, No. 18-CV-03827-JSC, 2019 WL 2716610, at *6 (N.D. Cal.
17   June 27, 2019) (“Courts have allowed limited discovery on the issue of damages after the
18   entry of default.”).
19         For good cause shown, the Court grants Plaintiff’s motion for leave to conduct
20   discovery. Plaintiff may conduct limited discovery on the online sales on Amazon and
21   other internet websites used by Defendant, as well as any institutions with which Defendant
22   holds financial accounts, in order to ascertain Defendant’s revenue from its sales of the
23   accused product. In addition, the Court grants the requested extension of time. Plaintiff
24   must file its motion for default judgment by August 24, 2021.
25         IT IS SO ORDERED.
26   DATED: May 28, 2021
27
                                                   MARILYN L. HUFF, District Judge
28                                                 UNITED STATES DISTRICT COURT

                                                  2
                                                                                 21-cv-00122-H-AHG
